—Order unanimously modified by striking appointment of guardian ad litem, and as so modified Memorandum : Under CP-LR 1201,1202 the appointment of a guardian ad litem should await the application of the persons entitled to move for the appointment of the guardian ad litem, and be made after due consideration of any recommendation, *991in the absence of a showing that if such procedure were followed it would constitute a danger to the infants’ interests (see Matter of Beyer, 21 A D 2d 152, 155; Matter of Leggett, 25 A D 2d 727). No such showing is made here. (Appeal from order of Monroe Special Term granting motions to join parties and for other relief.) Present — Goldman, P. J., Marsh, Witmer, Moule and Henry, JJ.